Order entered July 2, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00468-CV

                           IN THE MATTER OF T.P., A CHILD

                      On Appeal from the 305th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. JD-77361-X

                                           ORDER
       We GRANT the June 27, 2014 motion of Pamela Sumler, Official Court Reporter for the

305th Judicial District Court of Dallas County, Texas, for an extension of time to file the

reporter’s record. The reporter’s record shall be filed on or before JULY 18, 2014. No further

extension of time will be granted absent extraordinary circumstances.


                                                     /s/   ADA BROWN
                                                           JUSTICE